Citation Nr: 1451921	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 18, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, attorney 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from June 1963 to April 1966, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 18, 2014, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.

2.  From February 18, 2014, the Veteran's PTSD has been productive of total occupational and social impairment.


CONCLUSION OF LAW

Prior to February 18, 2014, the criteria for an evaluation in excess of 70 percent for PTSD were met, and from February 18, 2014 the criteria for a 100 percent evaluation are met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim for an increased evaluation, a letter dated in May 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to VA's duty to assist, the claims file contains service treatment records, VA treatment records and the report of examinations for PTSD.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) and the Veteran has not reported worsening of the disability since the most recent examination.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.




II.  Increased Evaluation

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130 (2014).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Regarding the period prior to February 18, 2014, at April 2008 VA treatment it was noted that the Veteran was more anxious at work with increasing use of sick leave.  He was detached and had impaired concentration.  Speech was slow and deliberate, affect was restricted in range, and he was tense, fatigued, worried, and mildly anxious.  Thought process was linear, negative for psychosis, and judgment was adequate.  

At a June 2008 examination arranged through VA QTC Services, the Veteran reported being married for eight years and described his wife as sweet and caring and his relationship with his two adult children as okay.  The Veteran said that he isolated by choice and that his relationships with his boss and co-workers was difficult.  He frequently took off from work for one to two days because of emotional breakdowns.  

On examination orientation was within normal limits and appearance and hygiene were appropriate.  Behavior was grossly inappropriate with tearfulness, and affect and mood were abnormal with depressed mood that occurred near continuously but did not affect the ability to function independently.  Speech was within normal limits but concentration was difficult.  Panic attacked occurred once a week and there were no delusions.  The examiner wrote that he observed the Veteran having a hallucination in that the Veteran was able to visualize Vietnam on command.  Obsessional rituals, such as rechecking the locks on the house, were not severe enough to interfere with routine activities.  The examiner felt that thought process was appropriate and that judgment was not impaired.  There was a mild degree of memory impairment and abstract thinking was normal.  While the Veteran had passive thoughts of death, he had no plans.  The Veteran described the behavioral, cognitive, social, affective, or somatic symptoms attributable to PTSD as isolating behavior, a low anger threshold, difficulty with authority figures, crying, and an inability to express himself if asked about Vietnam.  

A VA primary care provider wrote in June 2010 that the Veteran's psychiatric disability continued to be severe with substantial impairment of global functioning.  The Veteran reported at December 2010 treatment that the lack of emotional control, such as breaking into tears without knowing why, was his most overriding symptom.  He continued to have disturbing memories/thoughts/images, nightmares, feelings of the future being cut short, and anhedonia.  There was a lesser degree of emotional numbness, irritability, anger outbursts, and avoidance of activities.

The Veteran underwent an examination arranged through VA QTC Services in October 2011.  It was noted that he continued to have intrusive recollections of his time in Vietnam and that he often experienced depressed and anxious moods.  The examiner felt that the severity of the symptoms was moderate and episodic.  There was no history of violent behavior or suicide attempts.  He described his relationship with his wife as good.  The examiner noted that hygiene was normal and that behavior was appropriate.  The Veteran avoided eye contact and said that he had trouble controlling his anger.  Communication was normal and there were no delusions or history of hallucinations.  Judgment was not impaired, the Veteran was able to understand directions, and he did not appear confused.  

At March 2013 VA treatment the Veteran was oriented to person, time and place.  His hygiene was fair and there was no evidence of psychotic delusions.  Insight and judgment were intact and mood was mildly dysphoric. The Veteran had nightmares once a month.  At December 2013 VA treatment the Veteran continued to report hypervigilance and increased startle response, although he felt that had been improvement in his symptoms.  He denied mania, psychosis, or thoughts of harming himself or others.

After reviewing the evidence of record, the Board concludes that prior to February 18, 2014 the Veteran's PTSD most closely approximated the criteria for a 70 percent schedular rating.  Notably, the evidence shows problems with establishing and maintaining effective relationships, difficulty sleeping, difficulty adjusting to stressful circumstances, grossly inappropriate behavior, and insolating himself in order to avoid triggers related to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran did not meet the criteria prior to February 18, 2014 for a 100 percent evaluation because the record does not show that he had total occupational and social impairment.  The June 2008 examination and treatment records show that the Veteran was oriented to person, place and person.  Furthermore, the record does not show that there was persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan, 16 Vet. App. 436 (2002). 

In regards to the period from February 18, 2014, the Board concludes that the Veteran's PTSD most closely approximates the criteria for a 100 percent schedular rating.  The February 2014 examiner felt that the Veteran had total occupational and social impairment.  The examiner noted that the Veteran had irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression towards people or objects.  In addition, the examiner felt that the PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  It was also noted that the Veteran had disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the severity of the Veteran's PTSD.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent evaluation for PTSD prior to February 18, 2014 and a 100 percent evaluation from February 18, 2014 is granted.


REMAND

The record contains inconsistencies regarding when the Veteran stopped working.  On his June 2010 application for a TDIU, the Veteran wrote that he last worked fulltime on the day of the application and indicated that he was presently working. December 2010 treatment notes indicate that the Veteran continued to work at Ft. Lewis.  The Veteran reported that he retired at the end of 2011.  The Veteran's representative wrote in a November 2014 statement that the Veteran left employment in June 2010.  Additional development regarding the Veteran's employment history is needed before the claim for a TDIU can be decided on the merits.

VA treatment records to December 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from December 2013 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Issue and ask the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and to include his complete employment history since 2008.

3.  Obtain records of the Veteran's employment during the course of this appeal.  Document all unsuccessful attempts to obtain such records.

4.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the impact of his service-connected disabilities, to include in the aggregate, on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

5.   Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


